COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH 
NO. 2-03-380-CV
 
IN RE MANFREDO WINDISCH-GRAETZ                                        RELATOR 
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION

------------
        The court has considered relator's “Petition For Writ Of Mandamus,” 
relator’s “Emergency Motion To Stay Order Requiring Deposition Pending 
Consideration Of Petition For Mandamus,” and real party in interest Bell 
Helicopter’s “Response To Emergency Motion To Stay Order And Emergency 
Motion To Require Bond Pursuant To TRAP 52.10(b).”  It is the court’s  opinion 
that relief should be denied.  Accordingly, relator's petition for writ of 
mandamus and emergency motion are denied.  The real party in interest’s 
emergency motion to require bond is denied as moot.  
        Relator shall pay all costs of this original proceeding, for which let 
execution issue.   
                                                                  PER CURIAM 
 
 
PANEL B:   HOLMAN, DAUPHINOT, and GARDNER, JJ. 
 
DELIVERED:  December 31, 2003